Citation Nr: 1027060	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In his April 2009 substantive appeal on a VA Form 9, the Veteran 
requested a Central Office hearing in Washington, D.C.  It was 
noted, however, in November 2009 that there was no further 
argument to present and that the appeal was rested.  The Board 
therefore deems the Veteran's hearing request to be withdrawn.

The Board notes that in addition to the issue set forth above, 
the Veteran perfected an appeal regarding the issues of 
entitlement to an evaluation in excess of 80 percent disabling 
for diabetic nephropathy and entitlement to service connection 
for erectile dysfunction.  A 100 percent disability evaluation 
was assigned for diabetic nephropathy in a July 2009 RO rating 
decision.  This decision also granted service connection and 
assigned a noncompensable disability rating for erectile 
dysfunction.  As such, the Veteran has received a total grant of 
the benefits sought on appeal with respect to his diabetic 
nephropathy and erectile dysfunction.  These issues therefore are 
not before the Board.


FINDINGS OF FACT

1.  Prior to December 10, 2008, the Veteran's bilateral diabetic 
retinopathy was not manifested by corrected visual acuity of his 
more impaired eye of 20/50, field loss, pain, rest-requirements, 
episodic incapacity, or periods of active pathology.

2.  Beginning December 10, 2008, the Veteran's bilateral diabetic 
retinopathy has not been manifested by corrected visual acuity of 
his more impaired eye of 20/50, field loss, pain, rest-
requirements, episodic incapacity, incapacitating episodes 
requiring bed rest and medical treatment, or periods of active 
pathology.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral diabetic 
retinopathy for both the period prior to December 10, 2008, and 
beginning December 10, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Codes 6006, 6078, 6079 (2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.75, 4.76, 4.79, 
Diagnostic Codes 6006, 6066 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Prior to the initial AOJ decision, the Veteran was notified by 
letter dated in December 2007 of the evidence required to 
establish entitlement to an increased rating, the evidence not of 
record necessary to substantiate his claim for a increased 
rating, the Veteran's and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates.  As this letter fully addressed all notice elements, the 
Board finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and VA treatment records 
have been obtained by VA.  No private treatment records pertinent 
to the Veteran's diabetic retinopathy have been obtained.  The 
duty to assist is not applicable in this regard, however, as the 
Veteran has not identified any such records.  See 38 U.S.C.A. 
§ 5103A(b).  In March 2009, the Veteran was afforded a VA eye 
examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Higher Evaluation

The Veteran seeks a compensable disability evaluation for his 
bilateral diabetic retinopathy.  The RO granted service 
connection for this disorder in an January 2002 rating decision.  
At that time, a noncompensable disability rating was assigned.  
This rating was confirmed in an April 2008 RO rating decision.  
The Veteran perfected an appeal of this decision.  He contends 
that his bilateral diabetic retinopathy is more severe than 
contemplated by a noncompensable evaluation.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify various disabilities and the criteria 
for specific percentage ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily life, 
as demonstrated by the Veteran's symptomatology, with a schedule 
of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate if distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In its April 2008 rating decision, the RO evaluated the Veteran's 
bilateral diabetic retinopathy by analogy to impaired vision 
under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  The criteria for 
rating eye disabilities, including impaired vision, were revised 
effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  For 
the period prior to this date, only the former criteria may be 
applied.  For the period after this date, either the former 
criteria or the current criteria, whichever is most favorable to 
the Veteran, shall be applied.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Pursuant to the former criteria, disability ratings for impaired 
vision generally were based on the best distant vision obtainable 
after best correction by glasses.  38 C.F.R. § 4.75 (2008).  The 
lowest compensable disability evaluation of 10 percent was 
warranted when corrected visual acuity in the more impaired eye 
was 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2008).  Disability ratings for chronic retinitis were based on 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  The lowest 10 percent 
rating was the minimum rating during active pathology.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6006 (2008).

Pursuant to the current criteria, disability ratings for impaired 
vision generally are based on corrected distance vision with 
central fixation.  38 C.F.R. § 4.76.  The lowest compensable 
disability evaluation of 10 percent is warranted when corrected 
visual acuity in the more impaired eye is 20/50.  38 C.F.R. 
§ 4.79, Diagnostic Code 6066 (2009).  Disability ratings for 
several eye disorders, including retinopathy, are based on either 
visual impairment or incapacitating episodes, whichever results 
in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006, 
General Rating Formula for Diagnostic Codes 6000 through 6009 
(2009).  Incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks, during the past 12 months 
warrants the lowest 10 percent compensable disability rating.  
Id.  An incapacitating episode is a period of acute symptoms 
severe enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79, 
General Rating Formula for Diagnostic Codes 6000 through 6009, 
Note (2009).

The Veteran underwent a VA eye consultation in October 2007.  He 
reported that retina laser treatment had been performed several 
years prior on both eyes.  He then reported current symptoms of 
itchy and gritty eyes but denied pain.  Upon examination, the 
Veteran's visual field was full.  His corrected visual acuity was 
20/30 in both eyes.  Cataracts were present in each eye.  
Diagnoses of stable background diabetic retinopathy, not 
proliferative, and senile bilateral cataracts were provided.

The Veteran underwent another VA eye consultation in March 2008.  
Upon examination, his visual field was full.  His corrected 
visual acuity was 20/25 in both eyes.  The Veteran was diagnosed 
with proliferative diabetic retinopathy with no new bleeds.

In May 2008, the Veteran was afforded a VA diabetes mellitus 
examination.  He complained of aggravated vision and progressive 
vision loss.

In March 2009, the Veteran was afforded a VA eye examination.  He 
complained of occasional bilateral tearing but denied ocular 
pain.  Upon examination, no abnormalities were noted with respect 
to the Veteran's visual field.  His corrected far visual acuity 
was 20/25 in both eyes.  He was diagnosed with moderate 
nonproliferative diabetic retinopathy, refractive error 
(hypermetropia, astigmatism, presbyopia), mild dry eyes, and 
bilateral senile cataracts.  The examiner opined that the 
Veteran's loss of vision resulted from his diabetes mellitus, but 
that his cataracts did not result from his diabetes mellitus.

Diabetic teleretinal imaging was performed on the Veteran by VA 
in July 2009.  Severe nonproliferative diabetic retinopathy and 
evidence of previous laser treatment was found with respect to 
both eyes.  However, no acute processes were found.

The Board notes at the outset that the Veteran received a 
diagnosis related to bilateral cataracts at both his October 2007 
VA eye consultation and March 2009 VA eye examination.  However, 
they were attributed to senility during both the consultation and 
examination.  They further were not attributed to diabetes 
mellitus in March 2009.  As such, the Veteran's cataracts will 
not be considered part of his bilateral diabetic eye disability 
at issue here.

In light of the evidence, a compensable disability evaluation for 
bilateral diabetic retinopathy is not warranted under the former 
criteria for the period prior to December 10, 2008.  There is no 
evidence that the Veteran's corrected visual acuity in his more 
impaired eye was 20/50.  Rather, his corrected visual acuity was 
measured as 20/30 in both eyes in October 2007 and as 20/25 in 
both eyes in March 2008.  There also is no evidence that the 
Veteran experienced field loss, pain, rest-requirements, episodic 
incapacity, or active pathology.  His visual field was full in 
October 2007, at which time he denied eye pain.  The Veteran did 
not indicate, nor do his treatment records show, that he ever was 
required to rest or was incapacitated due to his eyes.  While he 
complained of aggravated vision on one occasion and itchy and 
gritty eyes on one occasion, this does not amount active 
pathology of chronic retinitis.  The lowest compensable 
disability rating of 10 percent therefore cannot be assigned 
under the former criteria for the period prior to December 10, 
2008.

The evidence also does not show that a compensable disability 
evaluation for bilateral diabetic retinopathy is warranted under 
either the former or current criteria for the period beginning 
December 10, 2008.  Once again, there is no evidence that the 
Veteran's corrected visual acuity in his more impaired eye is 
20/50.  His corrected visual acuity indeed was measured as 20/25 
in both eyes in March 2009.  There also is no evidence that the 
Veteran experiences field loss, pain, rest-requirements, episodic 
incapacity, including incapacitating episodes requiring bed rest 
and treatment by a physician or other healthcare provider, or 
active pathology.  No abnormalities were noted with respect to 
his visual field in March 2009, at which time he denied ocular 
pain.  The Veteran did not indicate, nor do his treatment records 
show, that he ever was required to rest, undertake bed rest, or 
seek urgent medical treatment or was incapacitated due to his 
eyes.  His report of occasional bilateral tearing and diagnosis 
of mild dry eyes does not amount to active pathology chronic 
retinitis.  Indeed, no acute processes were found in July 2009.  
The lowest compensable disability rating of 10 percent therefore 
cannot be assigned under either the former criteria or the 
current criteria for the period beginning December 10, 2008.

In sum, the preponderance of the evidence is against a 
compensable disability evaluation for the Veteran's bilateral 
diabetic retinopathy disability for the entire period on appeal.  
The benefit of the doubt rule therefore does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 49.  Further, a staged rating is not warranted.  See 
Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

The above determination continuing the Veteran's noncompensable 
disability rating for bilateral diabetic retinopathy is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no showing 
that this disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a compensable 
disability evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b).  Neither the Veteran nor his representative has 
identified any compelling exceptional or unusual disability 
factors.  The evidence of record also does not suggest any such 
factors.

In this regard, the Board notes that there has been no showing 
that application of the analogous regular schedular rating 
criteria discussed above to the Veteran's bilateral diabetic 
retinopathy is impractical.  Indeed, the predominant 
manifestations of this disability are contemplated by these 
criteria.  There also has been no showing that the Veteran's 
bilateral diabetic retinopathy has resulted in marked 
interference with employment.  The Board acknowledges that the 
Veteran currently is unemployed.  His unemployment, however, was 
attributed to retirement due to cardiac problems rather than to 
his eyes at numerous VA examinations conducted in March 2009.  
Finally, there has been no showing that the Veteran's bilateral 
diabetic retinopathy has required frequent, let alone any, 
periods of hospitalization.

In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Remanding this claim to the RO for referral to and 
assignment of an extraschedular rating by the Under Secretary for 
Benefits or Director of the Compensation and Pension Service thus 
is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability evaluation for bilateral 
diabetic retinopathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


